Matter of George v Kings County Hosp. Ctr. (2014 NY Slip Op 04929)
Matter of Matter of George v Kings County Hosp. Ctr.
2014 NY Slip Op 04929
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentL. PRISCILLA HALL, J.P.
SHERI S. ROMAN
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2012-06017
 (Index No. 17747/11)

[*1]In the Matter of Sunil P. George, appellant, 
vKings County Hospital Center, respondent.
Sunil P. George, Hempstead, N.Y., appellant pro se.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Francis F. Caputo and Elizabeth I. Freedman of counsel), for respondent.
DECISION & ORDER
In a proceeding pursuant to CPLR article 78, inter alia, to review the respondent's determination to accept the petitioner's resignation from his employment, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Saitta, J.), dated April 20, 2012, which granted the respondent's cross motion to dismiss the petition and, in effect, denied the petition and dismissed the proceeding.
ORDERED that the appeal is dismissed, with costs.
The appeal must be dismissed because the appellant failed to satisfy his obligation to assemble a proper record on appeal (see Neunteufel v Nelnet Loan Services, Inc., 104 AD3d 657; Matter of Lynch, 98 AD3d 510; Smith v Imagery Media, LLC, 95 AD3d 1204; Gurwitz v French, 90 AD3d 840). The appellant failed to include a copy of the petition or the record of proceedings before the Supreme Court. Since, under the circumstances, the record is inadequate to enable this Court to render an informed decision on the merits, the appeal must be dismissed (see Neunteufel v Nelnet Loan Services, Inc., 104 AD3d 657; Matter of Lynch, 98 AD3d 510; Smith v Imagery Media, LLC, 95 AD3d at 1205; Gurwitz v French, 90 AD3d 840; Hazell v State of New York, 81 AD3d 893).
HALL, J.P., ROMAN, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court